DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of group II, claims 19-31, in the reply filed on 7/12/21 is acknowledged.
Applicants have traversed the restriction between Group II (claims 19-31) and Group III (claims 32-34).  The arguments presented were found persuasive and Groups II and III are hereby rejoined.  Claims 19-34 are considered on the merits.  
Claims 17 and 18 corresponding to non-elected group I are withdrawn from further examination.  Applicants did not traverse the restriction requirement with respect to group I.
Upon further consideration the election of species requirement set forth in the office action mailed on 5/5/21 is withdrawn.

Objection to specification
The disclosure is objected to because of the following informalities: “BRIEF DESCRIPTION OF THE DRAWINGS” is missing.  
Appropriate correction is required.

Claim objections
Claims 19-24 and 27-31 are objected to for referencing Tables 1 and 2 from the detailed description.  Tables 1 and 2 list compounds to be used in the claimed invention and said compounds can be incorporated into the claim without the incorporation by reference.
MPEP 2173.05(s)    Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 lists the compounds to be used in the claimed method as compounds in the tables 1 and 2 and analogues thereof (emphasis added).  As written the claim requires contacting with at least one compound from the referenced tables and at least two analogues.  Examiner believes that the term “and” was used erroneously and that applicants intended to recite the compounds and analogues as alternatives not as a combination.  In order to advance examination, Examiner will interpret claim 19 as reciting the compounds from the tables and their analogues as alternative embodiments.

Claims 19-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Herein rejected claims require administration of analogues of compounds recited in Tables 1 and 2.  However, the scope of the term “analogue” is unclear.  Applicants have not identified functionalities present on the compounds that are responsible for the desired effect which makes it impossible for one skilled in the art to 

Claim 27 recites the limitation "said subject or patient" in line one of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 19 lacks limitations directed to subject or patient.

Claims 28-31 recites the limitation "said radiotherapy treatment".  There is insufficient antecedent basis for this limitation in the claim.  Claim 19, from which herein rejected claims depend, does not require radiotherapy treatment.  Claim 19 is directed to a method for enhancing radiotherapy-mediated cellular cannibalism in cancer cells and comprises a single active step which is contacting cells with a compound.  However, no radiotherapy treatment is recited or required by the language of the claim.
Claims 28-31 recites the limitation "wherein said compounds are administered".  There is insufficient antecedent basis for this limitation in the claim.  Claim 19, from which herein rejected claims depend, recites contacting cells with compounds but does not recite administration of compounds.  
In addition Examiner would like to point out that claims 28-31 require administration of more than one compound from tables 1 & 2.  The claims as written do not encompass administration of only one compound.  In order to advance examination Examiner will the claims as encompassing administration of a single agent.

Claim Rejections - 35 USC § 112(a)


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims are directed to analogues of the compound presented in Tables 1 and 2 of the description.  A close examination of the specification reveals that only specific analogues of LOPA87 and SG6143F are listed as examples of what applicant considers to be analogues of the claimed compounds.  There is no indication that applicants were in possession of any additional analogues at the time of filing.  Preparation of an analogue that would maintain the activity of the parent compound would require the practitioner to synthesize each analogue and test it in the assays presented in the specification.  While all compounds in tables 1 and 2 have the desired activity (enhancement of cellular cannibalism) the compounds very in their known utility and in mechanisms by which they effect the physiological functions.  Applicants have not identified specific functionalities or a common mechanism by which the compound carry out the step of enhancing cellular cannibalism.  As such, selecting an analogue to prepare would be no more than a guess on the part of a 



Claims 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for a method of treating cancer, does not reasonably provide enablement for preventing cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (/n re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)): a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claims are extraordinarily broad: “A method for preventing or treating cancer in a subject in need thereof, said method comprising the step of administering to said subject an effective amount of minaprine dihydrochloride (claim 32). Dependent claim 24 teaches a broad list of cancers. Dependent claim 33 teaches that the minaprine dihydrochloride is administered in conjunction with radiotherapy.
b,c) The nature of the invention is determined in part by the state of the prior art.
In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956). Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems. In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971). That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be preventable.
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.
The basis of all modern medicine and biology is, of course, chemistry. Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science. Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation. Furthermore, cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment, let alone prevention, of various forms of cancer remains highly unpredictable in the art.  Note that the enabled scope varies inversely with the degree of unpredictability in the art. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples. Inventor's data does not demonstrate that minaprine dihydrochloride prevents cancer.
In re Gardner, 166 USPQ 138 (CCPA 1970).  Regardless of the amount of experimentation involved, inventor's claims to the prevention of a cancer are simply not believable in light of the present understanding in the contemporary medicinal arts. It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).
	For the reasons stated above claims 32-34 are rejected as lacking an enabling disclosure with regards to a method of preventing cancer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al (US 2005/0112059).

1) Exposing a tumor cell population to exogenous cardiac glycoside (claim 4); and
2) Exposing treated tumor cells to ionizing radiation. (Claim 5).
With regards to cardiac glycoside Newman discloses a very limited genus of 5 active agents which include digoxin and digitoxin both of which are recited in the instant claim 25.  Given the limited size of the genus recited in claim 6 of Newman, Examiner is interpreting the disclosure of digoxin and digitoxin to be anticipatory (see In re Petering): 
However, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) 

Newman fails to verbatim disclose the following limitations:
Claims 19 and 20 – “for enhancing radiotherapy mediated cellular cannibalism”
Claim 21 – “for enhancing immunogenicity”
Claim 22 – “for inducing a significant anticancer immune response”
Claim 23 – “for potentiating a radiotherapy treatment”
Claim 24 – “for treating cancer”

The sole active step in herein rejected claims is “contacting cancer cells with at least one of the compounds”.  There are no limitations that specify that contacting takes place inside a subject and there are no limitations directed to a step of administering radiotherapy treatment.  The limitations recited above are interpreted as intended use of the method.  Since Newman 
Alternatively, since art discloses all of the active steps recited in the claimed method, it is inherent that limitations of claims 19-24 directed to results of practicing the active step are met.  Inherency is based on identical steps recited in the instant claims and in the method described in the art (contacting cells with digoxin).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-25 and 28, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al (US 2005/0112059).

Scope of prior art
	Newman teaches a method of enhancing radiosensitivity of cells through administration of exogenous cardiac glycoside (abstract).  Cardiac glycoside includes digoxin (paragraph [0019], instant claim 25).  Neman discloses positive results of enhancement of radiotherapy in prostate carcinoma cells (paragraph [0020], instant claim 27).  Newman teaches that radiosensitization occurs after incubation of cells for 1 hour, but the amount of radiosensitization increases with an increase in incubation time (paragraph [0020]; relevant to claims 28 and 29)
Ascertaining the difference
	Newman fails to teach the following limitations:
Claims 19 and 20 – “for enhancing radiotherapy mediated cellular cannibalism”
Claim 21 – “for enhancing immunogenicity”
Claim 22 – “for inducing a significant anticancer immune response”
Claim 23 – “for potentiating a radiotherapy treatment”
Claim 24 – “for treating cancer”
	Claim 29 – administration 24 hours prior to radiotherapy treatment
	All claims – treating cancer in a subject in need thereof.  Even though a method of treating cancer is not explicitly claimed in claims 19-25, 28, 29 and 31, Examiner believes addressing this limitation will move the examination forward.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to administer digoxin followed by treatment with ionizing radiation (radiotherapy) to a patient suffering from pancreatic cancer.  Newman provides experimental results that indicate enhancement of radiotherapy treatment via administration of exogenous 
	Regarding administration of the agent 24 hours prior to treatment with radiation:
	Newman teaches that radiosensitization occurs after incubation of cells for 1 hour, but the amount of radiosensitization increases with an increase in incubation time (paragraph [0020].  In view of the above teaching one skilled in the art would have found it obvious to determine through routine experimentation the optimal time interval between administration of digoxin and radiotherapy treatment.
	Regarding limitations directed to enhancing cellular cannibalism, enhancing immunogenicity, inducing anticancer response (the effect).  By practicing the method of Newman one skilled in the art would inherently meet the above limitations.  The effects of treatment described above are derived from administration of digoxin prior to radiotherapy which is taught by Newman.  It is inherent that the effect takes place in the process of Newman as is claimed by the applicants because the same method steps are taught.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al (WO 2012/018761) in view of Wermuth et al (MedChemComm. 2011, 2, 935-941).
Scope of prior art
	Brand et al teach a method of treating cancer comprising administration of a selective monoamine oxidase-A inhibitor (page 2 first full paragraph).  The list of inhibitors that can be administered in the described treatment method includes minaprine (page 2 last paragraph).
Ascertaining the difference
	Brand teaches minaprine but fails to teach minaprine dihydrochloride.
Secondary reference

Obviousness
One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to practice the method of treating cancer by administration of minaprine as taught by Brand.  One would have also found it obvious to improve solubility and stability of minaprine by preparing minaprine dihydrochloride as suggested by Wermuth.




Claim 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al (WO 2012/018761) in view of Wermuth et al (MedChemComm. 2011, 2, 935-941) as applied to claim 32 above, and further in view of Newman et al (US 2005/0112059).
Ascertaining the difference
	While the combination of Wermuth and Brand teaches treatment of cancer comprising administration of minaprine dihydrochloride, the combination fails to teach minaprine dihydrochloride in combination with radiotherapy.
Secondary reference
Newman teaches that cancers and cancer can be treated using radiotherapy (paragraph [0003]).
Obviousness
nd paragraph on page 3 Brand).  The two teachings are deemed to be equivalents used for the same purpose.
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Double Patenting
Claims 32 and 34 of this application is patentably indistinct from claims 7 and 8 of Application No. 16/963,338. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
	

Claims 17-18 are withdrawn
Claims 19-34 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628